                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiffs,

     v.
                                                      Case No. 18-CR-31

KAREN TOMPKINS,

                   Defendant.


                           SENTENCING MEMORANDUM



     The defendant, Karen Tompkins, and her attorney, Adam C.

Essling, submit the following sentencing memorandum in support

of their recommendation for a sentence below the advisory

guideline range and pursuant to the sentencing factors in 18

U.S.C. § 3553(a).

     Specifically, the defendant is requesting that the Court

impose a term of probation.        If the Court feels that a period of

confinement is necessary, the defendant would request that she

be allowed to serve any period of confinement on home detention.

The defense would also request that restitution be set in the

amount of $40,841.00.

                                 INTRODUCTION

     On February 13, 2018, a fourteen count indictment was filed

charging Karen Tompkins with Conspiracy to Commit Fraud (Count



          Case 2:18-cr-00031-PP Filed 03/10/19 Page 1 of 6 Document 94
One), and with Filing False Tax Returns in )Counts Two, Three

and Four).     Upon learning of the indictment, Ms. Tompkins made

arrangements through counsel to make her initial appearance.             On

February 21, 2018, Ms. Tompkins appeared for her arraignment and

was allowed to remain out of custody on a personal recognizance

bond.

        On November 13, 2018, Karen Tompkins pled guilty to Counts

One and Two of the indictment.

A.      Sentencing Guidelines.

        The presentence report lists the defendant’s advisory

guideline range as 30 to 37 months based on a total offense

level of 19 and criminal history category of I.            The defendant

has submitted an objection to the two point enhancement for her

role in the offense under §3B1.1(c). The defendant’s advisory

guideline range without this enhancement is 24 to 30 months.

        Section 3553 (a) states that the court shall impose a

sentence “sufficient, but not greater than necessary to comply

with the purposes of paragraph (2) of this subsection.” 18

U.S.C. § 3553 (a).       The defendant submits that the sentencing

factors warrant a sentence below the applicable guideline range.

B.      Nature of Offense.

        Karen Tompkins does not dispute that this is serious

offense.     The government has calculated that the inflated

returns prepared by Ms. Tompkins led to a loss to the Internal

                                       2



          Case 2:18-cr-00031-PP Filed 03/10/19 Page 2 of 6 Document 94
Revenue service of $40,841.00. (See ¶16).        According to the

discovery provided by the government, Ms. Tompkins was a paid

$3,350.00 as the result of her involvement in this offense.

     However, it should be noted this is a non violent offense

and incarcerating Ms. Tompkins will not further the purposes or

goals of the sentencing factors.        This is particularly true when

considering the personal characteristics of Ms. Tompkins.

     It should also be noted that off the four defendants, Ms.

Tompkins was received $3,350.00 from clients compared to

$4,950.00 by Latoya Bush, $5,100.00 by Shalonda Burns, and

$14,700.00 by Lori Ann Stringfellow.

C.   Personal Characteristics.

     Karen Tompkins is fifty eight years old and not only has no

prior criminal record, but she also has no prior contacts with

the criminal justice system.      She has four children and has

thirteen grandchildren.     While her children reside in Indiana

she remains close to her children and is active in their lives.

(See letter of Brittany Tompkins-Smith attached hereto)

     Ms. Tompkins has struggled with depression and anxiety for

over twenty years.    Despite this she has always maintained

employment and earned her Bachelor of Science through Upper Iowa

University in 2015 while also being employed fulltime.

     Ms. Tompkins has struggled to find employment since being

indicted.   She recently started working part time delivering

                                    3



       Case 2:18-cr-00031-PP Filed 03/10/19 Page 3 of 6 Document 94
newspapers for the Milwaukee Journal Sentinel.         While this is

part time work, it shows that Ms. Tompkins is trying to move

forward and is a hard worker.

     Ms. Tompkins has been on bond for over a year now and has

abided by the terms of her supervision.        She has sought

treatment again for her depression and has benefitted from that

treatment.   She is actively seeking better employment and is

reporting as directed to the United States Probation Office.

     Given her personal background it is admittedly difficult to

understand how Ms. Tompkins became involved in the offense.

Like a lot of people she had some financial difficulties.

However, the personal gain to her was only $3,350.00.          As noted

in her version of the offense, some of her actions appear to

have been driven by the sense that she helping clients who were

in need.

D.   Provide defendant with needed educational or vocational
     training or other correctional treatment.

      Section 3553 (a) requires the court to consider the need

for the sentence imposed to provide the defendant with needed

educational or vocational training, medical care, or other

treatment in the most effective manner.

     Ms. Tompkins has already taken advantage of the United

States Probation Office’s assistance by seeking treatment for

depression and anxiety.     Ms. Tompkins recently obtained her

college degree and is attempting to find better employment.
                                    4



       Case 2:18-cr-00031-PP Filed 03/10/19 Page 4 of 6 Document 94
Incarcerating Ms. Tompkins will only result in a step backward

from the recent progress she has made in her life.

E.   The need for deterrence and the protection of public.

     Section 3553(a)(2)(B) and (C) require the court to consider

the need for the sentence imposed to afford adequate deterrence

and to protect the public from further criminal activity of the

defendant.

     The public does not need protection from further criminal

activity of Karen Tompkins.     There is nothing to suggest that

she will ever engage criminal activity again.         While there is

general deterrence goal as well, Ms. Tompkins has been now been

convicted of two felony offenses that will be with her for the

remainder of her life.

                               CONCLUSION

     Given all of the factors, the defendant respectfully

requests the Court to impose a term of probation with any

confinement being limited to period on home detention.



     Dated at Milwaukee, Wisconsin this 10th day of March, 2019.

                                              Respectfully submitted,


                                        BY:   /s/Adam C. Essling
                                              Adam C. Essling
                                              Attorney for Defendant
                                              State Bar No. 1026865
P.O. Address:
10335 W. Oklahoma Avenue
Milwaukee, WI 53227
                                    5



       Case 2:18-cr-00031-PP Filed 03/10/19 Page 5 of 6 Document 94
Telephone: (414) 272-3399




                                    6



       Case 2:18-cr-00031-PP Filed 03/10/19 Page 6 of 6 Document 94
